Citation Nr: 0200076	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  01-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty in the Army from April 1971 
to January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2000 RO decision which denied the veteran's 
claim for service connection for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

Service records show the veteran had stateside service and 
did not engage in combat.  Thus, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f);  Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Some medical records on file include a diagnosis of PTSD.  
The RO has denied the claim for service connection primarily 
on the basis that a service stressor has not been verified.  
The veteran has not responded to an RO letter dated in 
December 1999 requesting that he provide information 
regarding his claimed stressors.  During a VA PTSD 
examination given in March 2000, he reported that while 
serving as a paratrooper in Fort Bragg, a parachute he was 
using failed to open until right before he hit the ground.  
In the April 2001 statement of the case, the RO said that if 
the veteran furnished the date and place of the alleged 
incident in which a parachute failed to deploy, an attempt 
would be made to verify the incident through the service 
department, and that if a stressor was verified, another VA 
examination would be appropriate.  In his August 2001 
substantive appeal, the veteran stated that the VA should let 
him know if more information was needed.

Under the circumstances of this case, the Board finds there 
is a further VA duty to assist the veteran with his claim for 
service connection for PTSD.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In particular, he 
should be given another opportunity to provide detailed 
information as to service stressors, to enable the RO to 
attempt verification through the service department.  The 
veteran should understand, however, that he has an obligation 
to cooperate with the VA, including providing sufficiently 
detailed information for attempted verification of stressors 
with the service department.  Id.  If verification of claimed 
in-service stressors is accomplished, an additional PTSD 
examination should be provided to determine the existence of 
PTSD as well as any link between the condition and any 
verified in-service stressors.

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran for 
detailed information on claimed service 
stressors, including the alleged 
parachute incident.  If he provides 
sufficiently detailed information, the RO 
should attempt to verify stressors 
through the service department.  If the 
veteran fails to provide sufficiently 
detailed information, the RO should note 
in the claims folder what is lacking to 
attempt verification through the service 
department.

2.  If a service stressor is verified, 
the RO should have the veteran undergo a 
VA psychiatric examination to determine 
the existence and etiology of PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor, and the 
examination report should note that such 
has been accomplished.  All current 
psychiatric disorders should be 
diagnosed.  Any diagnosis of PTSD must 
conform to the requirements of DSM-IV.  
If PTSD is diagnosed, the doctor should 
opine as to whether it is related to 
service, and in this regard the doctor 
should identify the specific verified 
service stressors which led to PTSD, and 
the doctor should explain why such 
stressors are adequate to support the 
diagnosis under the standards of DSM-IV.

3.  After the above development is 
accomplished, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


